Exhibit 99.1 | News FOR IMMEDIATE RELEASE FORD CREDIT EARNS $* DEARBORN, Mich., July 26, 2011 – Ford Motor Credit Company reported net income of $383million in the second quarter of 2011, a decrease of $173million from a year earlier.On a pre-tax basis, Ford Credit earned $604million in the second quarter, compared with $888million in the previous year.On a pre-tax basis, Ford Credit earned $1.3billion in the first half of 2011, compared with $1.7 billion in the first half of 2010. The decrease in pre-tax earnings reflects primarily lower credit loss reserve reductions and the non-recurrence of lower lease depreciation expense of the same magnitude as 2010. “Ford Credit’s business continues to perform well, with low credit losses and strong originations capability,” Chairman and CEO Mike Bannister said. “We continue to succeed in our mission to support Ford sales.” On June 30, 2011, Ford Credit’s net receivables totaled $84billion, compared with $81billion at year-end 2010.Managed receivables were $86 billion on June30, 2011, up from $83billion on December31,2010. The higher receivables were primarily due to changes in currency exchange rates. On June 30,2011, managed leverage was 7.5 to 1.In the second quarter of 2011, Ford Credit distributed $1.0billion to its parent. For full-year 2011, Ford Credit continues to expect to be solidly profitable but at a lower level than in 2010, reflecting the same factors mentioned above.At year-end 2011, managed receivables are anticipated to be in the range of $82billion to $87billion.Through June 30, 2011, Ford Credit has paid $1.9 billion in distributions to its parent and expects to pay a total of about $3billion for full-year 2011. # # # About Ford Motor Credit Company Ford Motor Credit Company LLC has provided dealer and customer financing to support the sale of Ford Motor Company products since 1959. Ford Credit is an indirect, wholly owned subsidiary of Ford. For more information, visit www.fordcredit.com. Contacts: Margaret Mellott Shawn Ryan Ford Credit Ford Fixed Income Communications Investment Community mmellott@ford.com fixedinc@ford.com — * The financial results discussed herein are presented on a preliminary basis; final data will be included in our Quarterly Report on Form 10-Q for the quarter ended June 30, 2011. Cautionary Statement Regarding Forward Looking Statements Statements included or incorporated by reference herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on expectations, forecasts and assumptions by our management and involve a number of risks, uncertainties, and other factors that could cause actual results to differ materially from those stated, including, without limitation: Automotive Related: • Decline in industry sales volume, particularly in the United States or Europe, due to financial crisis, recession, geo-political events or other factors; • Decline in Ford’s market share or failure to achieve growth; • Lower-than-anticipated market acceptance of new or existing Ford products; • An increase in or acceleration of market shift beyond Ford’s current planning assumptions from sales of trucks, medium- and large-sized utilities, or other more profitable vehicles, particularly in the United States; • An increase in fuel prices, continued volatility of fuel prices, or reduced availability of fuel; • Continued or increased price competition resulting from industry overcapacity, currency fluctuations or other factors; • Adverse effects from the bankruptcy, insolvency, or government-funded restructuring of, change in ownership or control of, or alliances entered into by a major competitor; • Economic distress of suppliers may require Ford to provide substantial financial support or take other measures to ensure supplies of components or materials and could increase Ford’s costs, affect Ford’s liquidity, or cause production constraints or disruptions; • Work stoppages at Ford or supplier facilities or other interruptions of production; • Single-source supply of components or materials; • Restriction on use of tax attributes from tax law “ownership change”; • The discovery of defects in Ford vehicles resulting in delays in new model launches, recall campaigns, reputational damage or increased warranty costs; • Increased safety, emissions, fuel economy or other regulation resulting in higher costs, cash expenditures and/or sales restrictions; • Unusual or significant litigation, governmental investigations or adverse publicity arising out of alleged defects in Ford products, perceived environmental impacts, or otherwise; • A change in Ford’s requirements for parts where it has entered into long-term supply arrangements that commit it to purchase minimum or fixed quantities of certain parts, or to pay a minimum amount to the seller (“take-or-pay contracts”); • Adverse effects on Ford’s results from a decrease in or cessation or clawback of government incentives related to capital investments; • Adverse effects on Ford’s operations resulting from certain geo-political or other events; • Substantial levels of indebtedness adversely affecting Ford’s financial condition or preventing Ford from fulfilling its debt obligations; Ford Credit Related: • A prolonged disruption of the debt and securitization markets; • Inability to access debt, securitization or derivative markets around the world at competitive rates or in sufficient amounts due to credit rating downgrades, market volatility, market disruption, regulatory requirements or other factors; • Higher-than-expected credit losses; • Increased competition from banks or other financial institutions seeking to increase their share of financing Ford vehicles; • Collection and servicing problems related to our finance receivables and net investment in operating leases; • Lower-than-anticipated residual values or higher-than-expected return volumes for leased vehicles; • New or increased credit, consumer or data protection or other laws and regulations resulting in higher costs and/or additional financing restrictions; • Imposition of additional costs or restrictions due to the Dodd-Frank Wall Street Reform and Consumer Protection Act and its implementing rules and regulations; • Changes in Ford’s operations or changes in Ford’s marketing programs could result in a decline in our financing volumes; General: • Fluctuations in foreign currency exchange rates and interest rates; • Failure of financial institutions to fulfill commitments under committed credit and liquidity facilities; • Labor or other constraints on Ford’s or our ability to maintain competitive cost structure; • Substantial pension and postretirement healthcare and life insurance liabilities impairing Ford’s or our liquidity or financial condition; • Worse-than-assumed economic and demographic experience for postretirement benefit plans (e.g., discount rates or investment returns); and • Inherent limitations of internal controls impacting financial statements and safeguarding of assets. We cannot be certain that any expectations, forecasts, or assumptions made by management in preparing these forward-looking statements will prove accurate, or that any projections will be realized.It is to be expected that there may be differences between projected and actual results.Our forward-looking statements speak only as of the date of their initial issuance, and we do not undertake any obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES PRELIMINARY CONSOLIDATED STATEMENT OF OPERATIONS For the Periods Ended June30, 2011 and 2010 (in millions) Second Quarter First Half Financing revenue Operating leases $ Retail Interest supplements and other support costs earned from affiliated companies Wholesale Other 14 12 28 32 Total financing revenue Depreciation on vehicles subject to operating leases ) Interest expense ) Net financing margin Other revenue Insurance premiums earned, net 23 24 46 50 Other income, net 7 39 84 Total financing margin and other revenue Expenses Operating expenses Provision for credit losses ) Insurance expenses 42 20 50 29 Total expenses Income before income taxes Provision for income taxes Net income $ FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES PRELIMINARY CONSOLIDATED BALANCE SHEET (in millions) June 30, December31, ASSETS Cash and cash equivalents $ $ Marketable securities Finance receivables, net Net investment in operating leases Notes and accounts receivable from affiliated companies Derivative financial instruments Other assets Total assets $ $ LIABILITIES AND SHAREHOLDER’S INTEREST Liabilities Accounts payable Customer deposits, dealer reserves and other $ $ Affiliated companies Total accounts payable Debt Deferred income taxes Derivative financial instruments Other liabilities and deferred income Total liabilities Shareholder’s interest Shareholder’s interest Accumulated other comprehensive income Retained earnings Total shareholder’s interest Total liabilities and shareholder’s interest $ $ — The following table includes assets to be used to settle the liabilities of the consolidated variable interest entities ("VIEs"). These assets and liabilities are included in the consolidated balance sheet above. June30, December31, ASSETS Cash and cash equivalents $ $ Finance receivables, net Net investment in operating leases Derivative financial instruments 93 26 LIABILITIES Debt $ $ Derivative financial instruments FORD MOTOR CREDIT COMPANY LLC AND SUBSIDIARIES OPERATING HIGHLIGHTS Second Quarter First Half Financing Shares United States Financing share – Ford and Lincoln Retail installment and lease 34
